The role of culture in the development of European regions (debate)
The next item is the debate on the oral question to the Commission by Doris Pack, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the role of culture in the development of European regions (B6-0226/2009).
Madam President, Commissioner, we are meeting at an unusual time, but still, the oral question that we put today was born in the 'A Soul for Europe' intergroup. We believe that we will find this soul in our oldest units - the regions - where people communicate with one another with their particular accent, a specific dialect or even a regional language, where the local cuisine has its own specific taste, where truly local fruit and vegetables are sold at markets, where particular folk songs still reside, where particular tales and myths originate: in short, where people feel they belong, where they feel at home.
The march of globalisation threatens to standardise so much, and many unique features will disappear. Only Europe's wonderful regions can safeguard that specialness and they must be able to rely on the protection of the European Union. The richness and variety of the regions of Europe - they were often enemies, they were occupied, they were divided up, they were destroyed by war and re-united - must be retained. The regions are like our stem cells. The European Union has maintained something like a culture of the small and is bound by human rights in this area, too.
Our brief debate today and the resolution should spur the Commission into finding ways to make the cultural richness of the regions even more visible and into finding ways for the EU to contribute to its preservation and continued development. Europe's cultural potential must be used strategically. In 2009, the year of creativity and innovation, the possibilities of integrating ideas and initiatives from the public and civil service sector at the local and regional level should be exploited in a meaningful way.
I would like to say to the Members of the Committee on Regional Development that we have absolutely no intention of curtailing existing regional policy - we merely wish to add to its cultural dimension. We implore the Commission to do its part, too.
Member of the Commission. - Madam President, allow me first of all to thank you for the opportunity, on behalf of Commissioner Figeľ, to address the place of culture in our policies and its particular contribution to the development of European regions and cities. The importance of culture is taken into consideration in different ways at Community level.
In the context of the EU's cohesion policy, regional and local strategies have successfully integrated culture to support creativity and to promote innovation. Cohesion policy supports, for instance, the protection of our cultural heritage, the development of cultural infrastructure and services, the development of regional attractiveness and its link with sustainable tourism, but also the regeneration of local economies and the development of cross-border strategies.
In 2007, the Commission launched the European Agenda for Culture, which is now in its first stages of implementation. This new strategic approach to culture sets common objectives and aims to propel the economic, social and political value of culture by strengthening its transversal role. In this framework, the Commission and the Member States are cooperating under a new open method of cooperation to strengthen joint efforts in areas with a direct impact on local and regional development strategies. This will, for instance, help maximise the potential of creative and cultural industries, in particular SMEs; promote access to culture, and encourage the mobility of cultural professionals.
Feeding into the ongoing reflection, the Commission will soon launch an independent study on the contribution of culture to local and regional economic development as part of the European regional policy. The results of this study will help underline the value of investing in the cultural and creative sectors and will illustrate the links between such investment, specific regional development objectives and the Lisbon Agenda for growth and jobs. The study will also contribute to the preparation of a green paper on the potential of cultural and creative industries, which is currently under preparation and is due for adoption by the Commission in early 2010.
The Commission regularly organises conferences with representatives from local and regional authorities. Let me simply highlight the open days, which every year bring together in Brussels a large number of stakeholders to debate a wide range of issues relating to regional and cohesion policy. Aspects relating to culture have been regularly considered in the context of these workshops.
Moreover, within the context of other European policies, such as the EU's integrated maritime policy, the Commission also endeavours to involve civil society actors in highlighting Europe's rich maritime heritage. Thus, next May, during the European Maritime Day celebrations in Rome, stakeholders will examine the links between maritime heritage and sustainable regional tourism, amongst others.
Finally, I also wish to mention the European Cultural Forum, which will be organised for the first time by the Commission, in the context of the European Agenda for Culture in Brussels, on 29 and 30 September, and will bring together representatives of the cultural sector and national authorities, including local and regional authorities.
Madam President, Commissioner, I should like to start by welcoming the initiative on such an interesting issue as the role of culture in the development of the regions of the European Union. Cultural heritage is an important element in the identity and in the history of the development of the peoples of Europe. Protecting and maintaining it is therefore especially important to the education of the young generation and, at the same time, to respect for the European identity. Regardless of its European, national or local dimension, cultural heritage is a fundamental value for European citizens. We all know that the focus is on the large towns where the most famous museums and monuments are to be found.
However, it is a fact that the European countryside, which accounts for 90% of European territory, is suffering from abandonment and economic stagnation. European programmes with a cultural content therefore help considerably in developing economic activity in the regions. It is not only the supply of work and employment, it is the creation of poles of attraction for cultural and historic tourism that will contribute to the sustainable development of these areas.
We therefore consider that culture contributes directly towards the development of the cultural education of Europeans and indirectly towards economic prosperity, especially in the regions which are most in need of focus and development.
on behalf of the PSE Group. - Madam President, I am very pleased indeed to have this opportunity to discuss this debate. It is only unfortunate that we are doing it on a Thursday afternoon when it is not quite as well attended as perhaps it should be.
I do think this is an important debate in the context of the current economic climate. We have already heard discussion about culture and jobs and how culture industries and people working in culture can contribute to the economy and can really help. At the precarious times we are facing now - which we have heard already in this Parliament - it is important that we discuss these matters as fully as we can.
I am here also because I do actually represent one of those big cities that the previous speaker mentioned. London, as you all know, is one of the cultural centres of the EU with - as we all have - enormous history and very much to offer. It is also the centre of, certainly the British, cultural industries. So I think I have a role here to speak for the people that I represent and to fight for those jobs which, when things get bad, are very often the first jobs to go. So I very much welcome what the Commission has said about the role of cultural industries, about how we want to preserve and to build on those and how there is an economic role for culture. I feel that, very often, that economic role is ignored, and we do not talk about it; we do not even think about it, and we relegate culture to second-class status. That is not acceptable, particularly when culture can be so very important in our national and regional development. I hope that one of the things to come out of this debate today - that we take back to our Member States, and the Commission and the Council take back - is that we are very concerned about how this regional development happens, how we deal with this and the role that culture can play in that.
Also, as Mrs Pack has already said, there is the whole question of cultural diversity. I think one of the great strengths of the EU, and of the European Parliament, is that we all come together - now with 27 Member States - and are actually very different, in many ways: different backgrounds and cultures, and obviously different languages. That is just a start. Although the world is getting smaller and although people come together more, there are still these significant differences. We should be celebrating them, because those differences are at the very core of the things that we talk about. We all want to preserve our identities and how we feel about ourselves, and we need to do that.
In this context, I think we also need to take on board that we are getting people coming into our continent. We are getting people from other parts of the world - many of whom are now in second and third generations in some of our Member States - who come from different backgrounds again. I think we also need to take on board that they come with their own culture, tradition and languages. Although we integrate them and they learn our languages, they are still there with their own separate identities. That is an issue which has not been mentioned in this debate, which I think is an important one and one that we, I hope, can integrate, particularly when we talk about issues such as multilingualism, which we have had good debates on. It is an extremely important issue, and I think one we should perhaps give more prominence to than we have done, but in the context of a Europe which is changing. We therefore need to preserve our existing cultures and our existing diversity and actually absorb the new diversity which has come, and which is continuing to come, into our continent. For all of these reasons, I welcome the support that we are giving to culture and to cultural industries, support to small and medium-enterprises, which I think - in the current economic climate - are possibly going to be the backbone of what we will be looking at. If large corporations and large enterprises are losing people, making people redundant and laying people off, it may well be up to the smaller outfits - the SMEs - to pick up this slack and to actually go out there and create employment for those who can work in this sector.
So I hope we will all recognise just how important the role of culture is in our continent and our society and that those of us who have actually turned up for this debate will take the message back to our Member States, to the regions and to the people we represent. I know we have got a good message to say, so let us go out there and spread the word.
Madam President, regions are an extremely important place for the development of culture. It is there that most long-lasting exchange programmes and joint projects between areas of different traditions, customs and achievements arise. Regions stimulate the development of culture, and culture - important, attractive projects and events - becomes a magnet which attracts economic investment. This is the classic knock-on effect, which is best illustrated by the effects of the splendid European Capital of Culture programme. Economic revival always follows the year of cultural events. This is understood by the numerous European cities trying to take part in the project.
Culture is a great opportunity, especially for areas which are underdeveloped but rich in natural resources or tourist and recreation attractions due to their geographical location. Therefore it is particularly important to be aware of the significant role of regional authorities and to stimulate their activity by special European Union programmes. I expect the Commission to submit a green paper shortly, presenting a broad concept of measures in the area of culture, including the key matter of the level of regions.
Ladies and gentlemen, allow me finally to draw attention to the initiative to establish the year 2013 as European Year of Learning the Languages of our Neighbours. Dynamic development of regional cooperation in Europe is often hampered by problems related to a lack of knowledge of the language and culture of neighbouring countries and regions, and a lack of ability to communicate fully. Learning the language of an immediate neighbour can be a great leap forward for mutual understanding and communication, and therefore for strengthening cultural and economic cooperation and consolidating the entire European Community.
Madam President, I think that in this debate it is worth recalling the characteristic words of Jacques Delors, the former President of the European Commission. When asked, after he had finished his term of office as President of the Commission, if there was anything he regretted or if there had not been enough of something, he admitted that the European Union and the Commission had devoted too little time to matters of culture. And I think that his characteristic self-criticism could be a signpost for us.
I agree with the speaker who spoke about the strange priorities of our Parliament. We say that culture is important, and that it is not only priorities like institutions, administration and regulations which are important. Then we speak about these things on Monday, Tuesday, Wednesday and Thursday morning. Only the debate on Thursday afternoon is about matters which could be called fundamental - about culture, because culture is in fact the foundation of European unity. Not only the culture of regions, but also national culture, because the heritage of Europe is in fact the heritage of European nations, and this is perhaps especially true of our cultural heritage.
I am glad that this subject has been raised. I am glad because I suppose it will become increasingly important in the work of Parliament and also of the EU executive, especially the Commission and the Council.
on behalf of the GUE/NGL Group. - (CS) Madam President, ladies and gentlemen, I agree with the wording of the questions as formulated by my colleague Doris Pack. In my view multilateral support for the European regions is very important. There used to be borders in Europe separating states and nations from each other for centuries, creating a kind of psychological no-man's land. Fortunately we have now succeeded in eliminating borders through the Schengen agreement, but regions remain divided, cities are cut in half and psychological problems in particular persist, as one piece of territory belongs here or there and another somewhere else. In an increasingly integrated Europe these ancient scars on the map and in people's minds are healing safely but slowly. The fastest way to make them whole, much more effectively and practically than all of the top-down measures, is to support civic initiatives and the activities of cultural organisations and regional institutions. The regional institutions and ordinary people living in this or that territory know best what needs to be done to revive their region.
There are many projects whose implementation would represent both a step forwards and an impulse for further action. I come from the region of Northern Moravia, from Silesia, an area where Czech, Polish and Slovak territory all meet. And it is precisely there, in the historic Těšín region which today comprises the Czech town of Český Těšín and Polish Cieszyn, that a project has been created called "A Garden on Both Banks of the River” since there is a river flowing between the two towns which once formed a single urban unit. The project is putting in place links between the two river banks that are not only of an urban nature, but are also architectural and above all cultural. Both divided sections of the formerly homogenous whole must be linked through the cultural activities of the inhabitants. The river between the two towns and their surroundings must become a place of cultural exchange and cultural overlap. However, an important aspect of such projects is the new employment opportunities created not only during the implementation of the work but also afterwards. The service sector will certainly expand, increasing the attractiveness of the area and supporting the potential for tourism and other sorts of related enterprise. The authors of the "Garden on Both Banks of the River” project were inspired by the example of Strasbourg in France and Kehl in Germany, which were also such close neighbours that they formed a natural urban structure. Also here the Rhine flows between both cities. What is happening in France and Germany can also happen in the Czech Republic and Poland or anywhere else in Europe. There are many more examples of this in Central Europe. When we talk of the share of culture in developing Europe's regions it is precisely these projects that come to mind.
The EU, the Commission and the European Parliament should support cultural projects of this type even more than they have done to date. The authors of civil initiatives often complain that these activities are unduly held up by complicated bureaucracy or overly-complicated structures in the relevant ministries and offices.
Madam President, I come with two questions for the Commissioner. One: what is culture? And two: what on earth has it got to do with the European Union?
In my region lies the historic county of Northamptonshire. Part of its cultural identity, its history, its fabric, comes from its historic ties with the shoemaking industry. Shoemaking in the county was first recognised in the year 1202, when Peter the Cordwainer was almost famous within the county. In 1452 the court regulated prices and weights for various traders, including the cordwainers, and Northampton itself has served as a home to the shoe industry for all that time.
In 1841, according to the census list, there were 1 821 shoemakers within the county. The county's football team, Northampton Football Club, is still referred to as 'the Cobblers', and in Northamptonshire now we have 34 shoe factories still open, all over 100 years old. I am wearing a pair of Barker shoes today from a village called Earls Barton in the wonderful Westminster constituency of Daventry. We have a museum, we have cultural events around the shoemaking industry - and it all came before the European Union.
So, whilst I completely understand the role of culture in countries' regions, I wonder if or how the European Union can help us in these things. And what are Europe's regions? I think we should leave it to culture in Europe's regions to develop as it always has done - locally, organically, and not centrally government-led.
(IT) Madam President, Commissioner, ladies and gentlemen, thank you for accommodating me. I would like to expand our vision slightly and look to the future, not just the past. We are in a situation where we are seeing that growth cannot always be continual, rather it is restricted by the limited nature of natural resources and the limited capacity of the earth to absorb and metabolise our waste. We can no longer base our view solely on material growth - our concept of development - instead we must see development with stronger reference to quality of life: we must, in essence, dematerialise our society.
From this perspective, regions are equally important for their cultural wealth - meaning the richness of their quality of life - which is extremely important at a time like the present when our lifestyle must change completely. In this context of dematerialisation, a region's wealth in terms of its quality of life is thus extremely important, I would even say absolutely indispensable.
I would therefore like to direct both the Commission and Parliament towards an understanding of the change in lifestyle that we must effect, a dematerialisation of our societies and therefore a cultural work, which will become irreplaceable as we have to substitute immaterial wealth for material assets. This regional experience is thus something that we must try to understand and preserve before it is swept away by a whole series of oversights.
For this reason I would ask that we proceed with this debate, because it is so essential and because we must simply change our way of life.
(PL) Madam President, the beauty of culture comes from its regional and local diversity, which changes with the development of society. Regional cultures, which are deeply founded on tradition, form a strong basis for national cultures and their many variations. With their colourfulness of form and expression they have great appeal, and they provide artistic stimulation, carry experience and emotion, and strengthen the bonds of local society.
Regional cultures are being pushed aside by the professional artists who draw inspiration from them. It is often thought that regional culture has to be an amateur movement, whereas a professional movement should be given strong financial support. This is probably the source of the tendency, also seen in the EU, to finance big and expensive projects, including international projects which involve professional artists from different countries. Regional and local cultures are gradually dying, and numerous forms of their expression, and their disciplines and creative skills are disappearing.
Today we can talk of the traditional and folk culture in historically undeveloped regions, but we cannot say very much about their existence in developing regions. There is, therefore, an urgent need to develop a programme of research to document the protection and development of regional culture in all its spiritual and artistic expressions. These expressions are stated in more detail in my amendment to the resolution under discussion. I hope that it will receive the support of Members.
(HU) Culture creates value in both an intellectual and a material sense. Cultural and creative industries employ millions all over Europe, with films, book publishing, musical compositions and publications - what is often called the music industry - being among the most dynamically growing sectors.
It is no accident that the most successful and popular initiatives of the EU are closely linked to culture. Within the exchange programme for European art collections, the public in Budapest can currently view an unparalleled Gustave Moreau and an Alfons Mucha exhibition in an important museum.
Another such initiative is the cultural capitals of Europe programme which highlights and promotes not only cities but entire regions. Less than a year from now, in 2010, this proud title will be held by a little-known small city in the southern part of Hungary, Pécs, where the hundreds of thousands visitors drawn to the area will give a boost to the growth of the entire region.
I am convinced that it is through culture that the EU can grow closer to its citizens and bring citizens closer to one another. When we speak of regional identity in the European Union, it goes without saying that we invoke culture. I hope that in the period following the Lisbon strategy there will be even more initiatives and resources available for culture and education than now. For the modern, knowledge-based society's economic engine is the inventive and original spirit, that is to say: innovation and creativity.
(DE) Madam President, thirty years ago I was here in Strasbourg when the directly elected European Parliament met for the first time. The Oldest Member was Louise Weiss, after whom this wonderful building, itself a splendid piece of European culture, was named. Her speech was the intellectual foundation document of the European Parliament. She talked at that time of the type of Europeans we need, united on the basis of a common European culture.
This European culture is not something new, as many people think, but it is the rediscovery of something that is much older than the nation states, Mr Heaton-Harris. Borders, at least on the continent, are mostly rather artificial. Culture is deeply rooted in regions that are often divided by artificial borders, and regional culture is of enormous importance as a link between nations. One of the greatest cultural figures was the Bohemian Forest poet Adalbert Stifter, who worked in Bavaria, Upper Austria and Bohemia and united Czech and German people. This tradition must be kept alive - the culture that is destroyed by nationalism and displacement, the culture of minorities, the regional culture, the culture of European regions that span borders and, in particular, the diversity that we will only be able to preserve together.
Franz Josef Strauß, the great Bavarian European, once said that we will only be able to remain Bavarians, Basques, Germans or Britons if we become Europeans in time - Europe not being a centralising factor, but a common roof against the rain of globalisation and standardisation.
(RO) The European Union project, conceived rather as a mechanism for economic integration, owes a huge debt to the 'cement' represented by European culture. At the same time, encouraging diversity is among the objectives of the European cultural agenda launched during this legislature, along with promoting culture as a means of economic growth and incorporating it in relations with third countries.
Culture must be viewed from a slightly different perspective if we think about the fact that this sector generates more wealth than the European chemical industry, for instance, providing a living for millions of employees.
This sector can contribute to the development of disadvantaged regions through grants for cultural cooperation projects in the fields of art and culture. For example, Romania has demonstrated that it can implement large-scale projects in partnership with European regions through the programme 'Sibiu, the 2007 European Capital of Culture', which had a major economic impact on the area.
At the same time, we must encourage programmes promoting cross-border mobility among those working in the cultural sector and the staging of cultural and artistic events on a transnational basis.
I mention these matters as a member of the Committee on Culture and Education and of the Committee on Regional Development, as well as being a former chairman of a European border region.
(PL) Madam President, people must eat, move about and take shelter from the cold or rain. These are elements of production and commerce which serve to meet fundamental needs. However, the kind of fork we eat with, or what our bicycle or the roof of our house looks like, has nothing to do with the economy, but is an expression of culture. People have a spiritual need to create, quite simply for the sake of creating. They take pride in their work when those who see or touch it express their appreciation and feel better because of it. An important point is the fact that cultural diversity is often associated with regions. We should never unify those regions and their culture - indeed, we should support that diversity. Culture is an expression of the soul of the regions. The EU would be a most uninteresting place without the cultural riches which it possesses today. Maintaining culture is expensive, and our role is to support culture. Without it there will not be an economy or happy people in the European Union.
(PL) Madam President, the cultural wealth of Europe comes from the great diversity of its regions. That diversity needs to be protected. Koniaków lace is completely different from Bruges lace. The mixture created by a superficial reproduction of ideas taken from culture leads to impoverishment. We must preserve that diversity of all forms and expressions of culture, including multilingualism and material culture, because our diversity is our identity, it is a source of creative development and of enriching cross-fertilisation. It also gives a purpose to cultural tourism. The culture of the regions needs support and protection. I would like to ask the European Commission to develop a programme for this.
(PL) Madam President, the motto of the European Union is 'United in Diversity'. That diversity makes the entire EU exceptionally attractive, and also means that we are very different from countries such as the United States. Cultural diversity is in fact based, among other things, on the huge diversity of our regional cultures, a diversity which makes those regions and entire countries extremely attractive to tourists. They are attractive to us, Europeans, and they are also extremely attractive to others, who can come to Europe to see, experience and appreciate that unusual diversity.
Regional culture should therefore be supported if only for this reason. But we should also remember that regional culture is a bridge which enables people who live in the regions to participate in what is known as high culture. Without this it is difficult to talk of the harmonisation and popularisation of certain models of culture and their perception.
(PL) Madam President, achieving the unity of Europe while preserving its diversity, identity and cultural heritage is the great value of our Community. Individual nations, regions and different local communities cultivate and develop their culture and tradition, and bring that heritage into a united Europe. They share their culture with other regions, and in exchange learn about the accomplishments and achievements of others. And so they give something to others, and they take something from others.
In order to maintain the cultural heritage in regions and smaller areas it is also important that funds are available from the EU budget. Those who were afraid that after integration they would lose their culture and identity are realising that the opposite is true - that the EU supports regional, folk and local culture.
Madam President, I rise to support my colleague, Zbigniew Zaleski.
Somebody once said: 'When I hear the word "culture”, I reach for my revolver'. I think that the European Parliament today underestimates, as indeed do our national parliaments and national governments, the importance of education and culture. We are always bottom of the pile.
They say that 'the hand that rocks the cradle rules the world'. I think - and this is just my personal point of view - Greece was the cradle of European civilisation. One or two Englishmen - Lord Byron and others - did a certain amount of things. Perhaps Commissioner Borg from Malta, the country of the George Cross, could answer this question: why can we not spend a little more money on supporting the future of our culture of our civilisation? We spend I do not know how many million billion euro on this, that and the other; please - music, poetry, history, harmony. Give us a chance.
Member of the Commission. - Madam President, I would like to thank the honourable Members for the number of points that they have raised. I will certainly forward your points and the concerns that you have expressed to Commissioner Figeľ. I would, however, like to express some general points and reactions.
Mrs Pack spoke about the harmonising of rules at European level and how this impacts on regional diversity. I would like to point out that having harmonisation at European level is necessary in order to ensure a level playing field across the European Union so that its citizens can fully benefit from the single internal market. This would not, however, mean that such harmonisation leads to less cultural diversity. In fact this was also the outcome of the European Year on Intercultural Dialogue.
Furthermore, the Commission, through its regional policy, promotes cultural diversity and invests in culture, both directly and indirectly, indeed by involving regional authorities and stakeholders. In a number of policy areas the Commission seeks to promote diversity and take account of regional specificities across the European Union.
Concerning the point raised on the issue of culture and the economic crisis and the overall contribution to growth and jobs, let me just recall that the Commission is undertaking a study this year to analyse how the cultural dimension has been integrated into the regional development strategies for 2007-2013. The results of the study will highlight the value of investing in the cultural sector, including cultural and creative industries, and will underline the links between such investment, the specific regional development objectives and the Lisbon Agenda.
On the Green Paper I would like to inform you, as I said at the outset, that this policy document is due in the first quarter of 2010 and its aim is to launch an open consultation process. It has three main policy objectives. Firstly, to advance a more strategic approach. Secondly, to unlock the potential of European cultural and creative industries, and, thirdly, to contribute to the development of strategies aimed at encouraging better linkages between cultural and creative industries and other sectors of the economy, and thus to connect culture and creativity with innovation and the wider economy. The regional dimension will of course be fully taken into account in this context.
I would like to conclude by referring to the statement made by Mr Posselt that culture is often destroyed by nationalisms. Certainly not by the European Union: it firmly believes in and upholds unity and diversity.
I have received three motions for a resolution in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place during the next part-session.